Case 1:18-cv-00214-JJM-PAS Document 43 Filed 06/12/19 Page 1 of 2 PageID #: 310



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND

                                              )
 KENNETH FITCH and                            )
 ESTATE OF DIANNE L. FITCH                    )
                                              )
                       Plaintiffs,            )
                                              )
 V.                                           )      Civil Action No. 1:18-cv-00214
                                              )
 FEDERAL HOUSING FINANCE                      )
 AGENCY, FEDERAL NATIONAL                     )
 MORTGAGE ASSOCIATION,                        )
 WELLS FARGO BANK, N.A.,                      )
 HARMON LAW OFFICES, P.C., and                )
 266 PUTNAM AVENUE, LLC                       )
                                              )
                       Defendants.            )
                                              )

  DEFENDANT 266 PUTNAM AVENUE, LLC’S MOTION TO COMPEL PLAINTIFFS’
 PRODUCTION OF DOCUMENTS AND FOR AN ORDER REQUIRING PAYMENT OF
        EXPENSES ASSOCIATED WITH THE FILING OF THIS MOTION

        Pursuant to Rules 37(a)(3)(B)(iv) and 37(a)(5)(A) of the Federal Rules of Civil Procedure

 and Local Rule 37, Defendant 266 Putnam Avenue, LLC (“266 Putnam”) hereby moves to

 compel the production of documents by Plaintiffs Kenneth Fitch and the Estate of Dianne L.

 Fitch (collectively, “Plaintiffs”) in response to 266 Putnam’s First Request for the Production of

 Documents to Plaintiffs (the “Request”), and for an order requiring Plaintiffs to pay 266

 Putnam’s expenses, including attorneys’ fees, in connection with the filing of this motion. (A

 copy of the Request is attached hereto as Exhibit A.) As grounds for this motion, 266 Putnam

 states that it served the Request on Plaintiffs by first class mail on April 4, 2019. Plaintiffs’

 response to the Request was due to be served on or before May 7, 2019, however, no response

 was provided. On May 20, 2019, the undersigned counsel and Plaintiffs’ counsel had a telephone

 conference concerning Plaintiffs’ delinquent response to the Request. It was agreed, and
Case 1:18-cv-00214-JJM-PAS Document 43 Filed 06/12/19 Page 2 of 2 PageID #: 311



 subsequently confirmed by an email attached hereto as Exhibit B, that Plaintiffs would have an

 extension until May 29, 2019, to respond to the Request before a motion to compel would be

 filed. To date, Plaintiffs have failed to respond in any manner to the Request.

        Accordingly, this Court should enter an order compelling the Plaintiffs’ production of

 documents in response to the Request, without objection, within fourteen (14) days and requiring

 the Plaintiffs to pay 266 Putnam’s expenses, including attorneys’ fees, associated with making

 this motion.

                                                       266 PUTNAM AVENUE, LLC

                                                       By its attorney,

                                                        /s/ Zachary W. Berk
                                                       Zachary W. Berk (RI Bar No. 7453)
                                                       SAUL EWING ARNSTEIN & LEHR LLP
                                                       131 Dartmouth Street, Suite 501
                                                       Boston, MA 02116
                                                       T: (617) 912-0927
                                                       F: (617) 723-4151
 DATED: June 12, 2019                                  Zachary.Berk@saul.com


                                RULE 37(a)(1) CERTIFICATION

         I, Zachary W. Berk, counsel for Defendant 266 Putnam Avenue, LLC, hereby certify that
 I conferred with Plaintiffs’ counsel in good faith in an effort to obtain the discovery requested by
 this motion without court action.

                                                       /s/ Zachary W. Berk
                                                           Zachary W. Berk

                                  CERTIFICATE OF SERVICE

         I, Zachary W. Berk, hereby certify that this document filed through the ECF system will
 be served electronically upon the registered participants as identified on the Notice of Electronic
 Filing (NEF).

                                                       /s/ Zachary W. Berk
                                                           Zachary W. Berk




                                                 -2-
